11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT

Brenda Kay Holland a/k/a                       * From the 35th District Court
Brenda Kay Carpenter a/k/a                       of Brown County,
Brenda Kay Green,                                Trial Court No. CR22196

Vs. No. 11-14-00136-CR                         * May 6, 2016

The State of Texas,                            * Memorandum Opinion by Bailey, J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there
is no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed.